                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 STACY HUGHES,                                 )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            )
                                               )       No. 4:19-cv-00736-NKL
 C. R. Bard, INC. and BARD                     )
 PERIPHERAL VASCULAR, INC.,                    )
                                               )
                Defendants.


                                             ORDER

       Bard’s Motion to Strike the general opinions of Dr. Blackman, Doc. 54, is granted in part

and denied in part. Dr. Blackman cannot rely on or incorporate in his own opinions, the specific

portion of the expert testimony of Dr. Hurst which was stricken by the MDL court. While Dr.

Blackman may be qualified to give the same opinion that was stricken by the MDL court, it

would undermine the MDL discovery process to permit specific causation experts to clean up

evidentiary defects found by the MDL court that caused it to exclude part of a general causation

expert’s testimony.

       Otherwise, the Motion is denied because Bard has not identified additional examples of

how it would be prejudiced merely because Dr. Blackman is incorporating material developed by

the MDL general causation experts into his specific causation opinions. Bard acknowledges that

Dr. Blackman can rely on general expert testimony developed during the MDL to form his

specific opinions in this case. Therefore, Bard is not prejudiced if Dr. Blackman testifies

consistently with those MDL general causation opinions. At the MDL, Bard had an opportunity

to depose and challenge the general MDL experts that Dr. Blackman is allegedly relying on.



                                                   1

         Case 4:19-cv-00736-NKL Document 126 Filed 10/12/20 Page 1 of 3
Indeed, that process led to the exclusion of part of Dr. Hurst’s testimony. While Bard suggests

that Hughes is seeking a “second-bite of the apple” by using Dr. Blackman to incorporate general

causation testimony into his specific causation analysis, Bard fails to demonstrate anything that

Hughes gains by a “second-bite at the apple,” much less some prejudice Bard would suffer that

would justify the painstaking process of drawing a line between specific and general causation

testimony, a line which is inherently diffuse and will likely evolve as the case unfolds during a

jury trial.

        In addition, Bard has not demonstrated how the MDL process will be undermined by

permitting Dr. Blackman to directly incorporate into his opinions the general MDL discovery.

So long as Hughes’ specific causation expert is not contradicting the material developed during

general discovery or the MDL rulings, the MDL process has functioned as expected. There is no

“second-bite of the apple” in terms of the substance of the MDL discovery. However, requiring

the actual MDL experts to provide all the general expert testimony at trial, as opposed to a

specific causation expert incorporating and relying on the general MDL discovery, is likely to

make the jury trial process more cumbersome, without providing any added protection for the

MDL process.

        Finally, the admissibility of Dr. Blackman’s testimony under the Federal Rules of

Evidence, is a matter appropriately raised in a motion in limine or a Daubert challenge, not

subsumed in a motion that seeks to make a distinction between general and specific testimony.

Therefore, the Court does not resolve here whether Dr. Blackman’s testimony is irrelevant or

otherwise inadmissible; it only finds that the testimony is not excluded because it may be

characterized as “general expert testimony.” Once the Court has had the opportunity to evaluate




                                                 2

          Case 4:19-cv-00736-NKL Document 126 Filed 10/12/20 Page 2 of 3
these issues within the broader context of the case, the Court may or may not find that Dr.

Blackman’s testimony is wholly or in part admissible.

       In its Motion to Strike, Bard requests leave of Court to serve expert reports to rebut any

statements, opinions, and conclusions offered by Dr. Blackman that are not struck by the Court.

Doc. 55, p. 13. The Court concludes that this is an issue appropriately addressed in a telephone

conference. Therefore, the request is taken under advisement.

       For the foregoing reasons, Bard’s Motion to Strike the general opinions of Dr. Blackman,

Doc. 54, is granted in part. Dr. Blackman cannot rely on or incorporate in his own opinions, the

portion of the expert testimony of Dr. Hurst which was stricken by the MDL court. Otherwise,

the Motion to Strike, Doc. 54, is denied. The Court has taken under advisement Bard’s request

for additional expert discovery to rebut Dr. Blackman’s testimony, pending a scheduled phone

conference.



                                                     /s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: October 12, 2020
Jefferson City, Missouri




                                                3

         Case 4:19-cv-00736-NKL Document 126 Filed 10/12/20 Page 3 of 3
